Title: To George Washington from Ebenezer Huntington, 14 October 1781
From: Huntington, Ebenezer
To: Washington, George


                  
                     Sir
                     Camp before York 14th October 81
                  
                  The reason why I askd leave to remain in this part of the Army without Command, was in Consequence of the Reduction of a Regt, the Command of which, by the Fortune of War & the Custom of the Army I supposed’ myself intitled to, which Reduction deprives me of the honnary duties of the Siege while others enjoy it Junior to me, and a much more honorable Command in Camp—I am with Respect & Esteem Your Excellencys Obedt & Humble Servant
                  
                     Eben. Huntington
                  
               